Filed 1/29/16 P. v. Givhan CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT



THE PEOPLE,                                                          B259172

                         Plaintiff and Respondent,                   (Los Angeles County
                                                                      Super. Ct. No. TA131792)
                   v.

JOHN V. GIVHAN,

                         Defendant and Appellant.



         APPEAL from the judgment of the Superior Court of Los Angeles County.
Michael J. Schultz, Judge. Affirmed.

         Stephanie L. Gunther, under appointment by the Court of Appeal, for Defendant
and Appellant.


         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Lance E. Winters, Assistant Attorney General, Michael R. Johnsen and
Alene M. Games, Deputy Attorneys General, for Plaintiff and Respondent.


                                                 **********
       Defendant and appellant John V. Givhan appeals from a judgment of conviction
entered after a jury found him guilty of one count of second degree burglary and one
count of petty theft with a prior. Defendant contends (1) the court violated his
constitutional right to present a defense by erroneously excluding evidence of his lack of
motive; (2) the court instructed the jury with two prejudicial and argumentative
instructions (CALCRIM Nos. 371 and 376); (3) the prosecutor committed numerous acts
of misconduct during closing argument; (4) his defense counsel provided ineffective
assistance by failing to timely object to the prosecutor’s misconduct; and (5) this court
should review the sealed proceedings related to his pretrial motion brought pursuant to
Pitchess v. Superior Court (1974) 11 Cal.3d 531 (Pitchess) to determine whether any
discoverable materials were wrongfully withheld.
       Finding no prejudicial error, we affirm.
                 FACTUAL AND PROCEDURAL BACKGROUND
       On January 24, 2013, Tony Guerrero, a deputy with the Los Angeles County
Sheriff’s Department, was on patrol with his partner, Deputy Kunz, near the city of
Lynwood in a marked patrol car. Auto burglaries are common in the neighborhood. At
approximately 3:30 a.m., while driving eastbound on 109th Street, they saw a green
Honda driving slowly (two to three miles per hour), without any lights on. They
conducted a traffic stop of the Honda.
       As Deputy Guerrero began to speak to defendant, who was seated in the driver’s
seat of the Honda, a male pedestrian appeared from between the parked cars about five to
ten yards away. He identified himself as Francisco Hernandez, who knew defendant
from the neighborhood.
       Deputy Guerrero asked defendant what he was doing in the area driving without
any lights on. He also saw there were several pieces of broken porcelain sparkplugs lying
on the dashboard. Deputy Guerrero knew from his experience that porcelain sparkplugs
are commonly used by criminals to “shatter glass.” They apparently “make no noise”
when so used. He asked defendant to get out of the car.



                                             2
       The entire backseat of defendant’s car was covered in personal items, such as
clothing, a pair of roller blades, a portable radio, a “couple of computer bags,” and two
car batteries. When asked about the items, defendant initially told the deputies he was
homeless and the items belonged to him. The deputies detained defendant and looked
briefly along the street for any parked cars that appeared to have been burglarized, but
found none. Deputy Guerrero then asked defendant again if the property in the car
belonged to him, and defendant said that a friend had given him the items. Deputy
Guerrero asked for the friend’s name and contact information to verify his story, but
defendant “refused.”
       Defendant was released and he drove off in the Honda with Mr. Hernandez.
       Deputies Guerrero and Kunz continued to patrol the area, looking for signs of
burglarized vehicles. Within a few minutes, and only about four blocks from where they
had detained defendant, they saw an older model white Ford Taurus on 107th Street with
the hood up and one of the windows shattered. They stopped and looked at the car and
saw that the battery was missing. Deputy Guerrero radioed for a backup unit to look for
defendant. The other unit detained defendant less than two miles away.
       In the meantime, Deputy Guerrero ran the license plate on the Ford and found the
owner’s information. His name was Salvador Aceves, and he lived across the street from
where the car was parked. The deputies knocked on the front door and notified
Mr. Aceves that his car had been burglarized. They asked him to come outside.
Mr. Aceves identified the Ford as his, and said it had been in working order, with a
battery and no broken window, when he had parked it.
       Deputies Guerrero and Kunz drove Mr. Aceves to where defendant had been
stopped again by the backup unit. Defendant and Mr. Hernandez were seated in the back
of the patrol car that had stopped them. The batteries were still sitting on the back seat of
defendant’s car with the other personal items. When Deputy Guerrero showed
Mr. Aceves the batteries, he identified the larger of the two batteries as his. Deputy
Guerrero gave the battery back to Mr. Aceves and drove him home.



                                              3
       Mr. Aceves placed the battery back in his car, hooked it up, and the car started
right away. Mr. Aceves never gave anyone permission to remove the battery from his
car, and had never seen defendant before.
       The deputies placed defendant under arrest. During a patdown search of
defendant, additional broken pieces of sparkplug were found in one of his pants pockets,
as well as a socket wrench that was the “perfect size” for use on the terminals of a car
battery.
       Defendant was charged by information with one count of second degree burglary
of a vehicle (Pen. Code, § 459; count 1), and one count of petty theft with a prior (§ 666,
subd. (b); count 2). It was also specially alleged defendant had suffered two prior
qualifying convictions within the meaning of the “Three Strikes” law (§§ 667, 1170.12),
and three prior prison terms within the meaning of section 667.5, subdivision (b).
       The case proceeded to a jury trial on June 26, 2014. Deputy Guerrero and
Mr. Aceves attested to the above facts.
       Defendant did not testify on his own behalf, but offered the testimony of his
fiancé, Denise Hobbs. Ms. Hobbs said she had known defendant for five years. They
were currently homeless, but she generally stayed with her brother. Sometimes defendant
stayed with his mother, but he mostly lived out of his car. Defendant was with her on
the night of January 23, 2013 at her brother’s apartment in Bellflower until about
11:00 p.m. During that time period, defendant was working two security jobs, and had
held those jobs for a couple of years. He would provide security at different events or act
as a guard. She said that about a week before the incident, defendant had acted as a night
watchman at a burned out property.
       Ms. Hobbs said she had a lot of her personal items stored in defendant’s car,
including some clothes, shoes, some memorabilia and her roller blades, and identified
those items from a photograph taken of the backseat of defendant’s car. She and
defendant did not have any place to store their personal belongings so they had to keep
most of them in defendant’s car. Defendant’s mother would not let him keep anything at
her home. She lived in the projects and everything would get stolen anyway. She said


                                             4
her brother also did not let her keep anything at his place. She believed most of
defendant’s personal items were in the trunk of the car.
       Ms. Hobbs said defendant had a couple of batteries in the back of his car for a few
weeks prior to the incident, and she had even complained to him about it, because she
believed it was dangerous for them to be stored in there. She was afraid they would leak
on everything. She believed he had one of the batteries as a spare for the car, and the
other one was for their “ATV type of toy.” Ms. Hobbs explained defendant’s car broke
down on a “regular basis,” and he kept a lot of tools and things in the car and was
constantly trying to fix it.
       The jury found defendant guilty as charged. Defendant was sentenced to four
years in state prison and awarded 490 days of custody credits.
       This appeal followed.
                                        DISCUSSION
1.     The Exclusion of Defense Evidence.
       Defendant contends the court abused its discretion and violated his constitutional
right to present a defense by refusing to allow his proffered evidence of the lack of
motive.
       “Under Evidence Code section 352, the trial court enjoys broad discretion in
assessing whether the probative value of particular evidence is outweighed by concerns
of undue prejudice, confusion or consumption of time. [Citation.] Where, as here, a
discretionary power is statutorily vested in the trial court, its exercise of that discretion
‘must not be disturbed on appeal except on a showing that the court exercised its
discretion in an arbitrary, capricious or patently absurd manner that resulted in a manifest
miscarriage of justice. [Citations.]’ [Citation.]” (People v. Rodrigues (1994) 8 Cal.4th
1060, 1124.)
       Defendant sought to elicit testimony from defendant’s fiancé, Ms. Hobbs,
regarding an expected financial settlement in an unrelated civil matter. The following
colloquy occurred during the testimony of Ms. Hobbs.
       “Q      Did the two of you have any kind of plans together?


                                               5
       “A     Well, he was working two jobs so that –
       “[THE PROSECUTOR:] Objection. Relevance.
       “THE COURT: Sustained.
       “[DEFENSE COUNSEL:] Can we just briefly approach, Your Honor?”
       At sidebar, counsel argued:
       “[DEFENSE COUNSEL:] It . . . was going to be very brief limited inquiry. It
goes to motive, see if they did have any kind of future plans together. My understanding
is, based on talking with him, they were waiting for some kind of settlement. They
wanted to try and move and get a place together.
       “THE COURT: Yeah. I’m going to sustain the objection. Her motive is not
relevant. Her credibility is relevant. But the fact that they may be receiving some type of
financial settlement has nothing to do with her credibility.
       “[DEFENSE COUNSEL:] If they knew they were waiting for some kind of
settlement down the road and he is working a couple jobs, why would he steal car
batteries?
       “THE COURT: Yeah, that’s sustained.”
       Defendant contends the exchange establishes the trial court failed to understand
the relevance of the proffered testimony and failed to apply the correct legal standard in
assessing its admissibility. Defendant contends it was imperative for the jury to hear that
defendant had other financial prospects that would tend to show he did not have a motive
for burglarizing cars. Respondent contends it can be inferred from the court’s statements
that it made an assessment of admissibility under Evidence Code section 352 and
properly determined that the proffered testimony was only marginally relevant.
       We agree with defendant that the trial court initially understood defendant’s offer
of proof as relating to Ms. Hobbs’s motive and credibility. We are not persuaded,
however, that defense counsel failed to clarify the purpose of the offer of proof; or that
the trial court would have had any difficulty understanding the defense wanted to show
that if defendant was expecting a settlement, he would have no motive to steal car
batteries. Though the written record does not report the trial court’s tone of voice, we


                                              6
have no difficulty assessing the court’s one word response to the offer of proof -- “Yeah”
-- as conveying a wry but clear statement that the court found the relevance of such
evidence extremely dubious.
       In any event, defendant has not shown any prejudice. The evidence presented
through Deputy Guerrero and the victim, Mr. Aceves, demonstrated that defendant had
been driving his car less than five miles per hour, with the headlights off, in the early
morning hours, along a street with parked cars. When stopped by Deputy Guerrero, an
apparent accomplice who had been on the street amongst the parked vehicles appeared
and joined defendant. Defendant’s car was filled with an eclectic assortment of items,
including a car battery. There were broken sparkplugs on the dashboard which Deputy
Guerrero knew from experience were commonly used by burglars to break windows.
Defendant gave mixed and guarded responses to Deputy Guerrero’s straightforward
questions about the items in his car. A couple of blocks from defendant’s initial
detention by Deputy Guerrero, Mr. Aceves’s car was located with a broken window, the
hood up, and the battery missing. During a patdown search of defendant, more broken
sparkplug pieces were found in his pants pockets, along with a socket wrench.
       In light of the strong and largely uncontradicted evidence tending to establish
defendant’s guilt in the burglarizing of Mr. Aceves’s vehicle and the theft of the battery,
we fail to see how admission of the weak motive evidence could have helped defendant
in any way.
2.     The Jury Instructions.
       Defendant contends the court committed prejudicial error by instructing the jury
with partisan and argumentative instructions on consciousness of guilt (CALCRIM
No. 371) and possession of stolen property (CALCRIM No. 376). We review a claim of
instructional error de novo. (People v. Alvarez (1996) 14 Cal.4th 155, 217.) We are not
persuaded there was any error.
       The court instructed, over defense objection, with a modified version of
CALCRIM No. 371 as follows: “If the defendant gave a false statement, that statement
may show that he was aware of his guilt. If you conclude that the defendant made such


                                              7
an attempt, it is up to you to decide its meaning and importance. However, evidence of
such an attempt cannot prove guilt by itself.”
       The Supreme Court has rejected similar challenges to the CALJIC instructions
related to consciousness of guilt, including CALJIC NO. 2.03, explaining that “[t]hese
standard instructions explicitly state that any inference regarding guilt to be drawn from
the circumstances described by them—a willfully false or misleading statement,
destruction or suppression of evidence, and flight—is permissive and insufficient alone to
prove guilt.” (People v. Tully (2012) 54 Cal.4th 952, 1024.) The Supreme Court has
concluded the instructions are not improper pinpoint instructions favorable to the
prosecution. The “ ‘cautionary nature of the instructions benefits the defense,
admonishing the jury to circumspection regarding evidence that might otherwise be
considered decisively inculpatory.’ [Citations.]” (People v. Holloway (2004) 33 Cal.4th
96, 142.)
       Arguing by analogy to People v. Mincey (1992) 2 Cal.4th 408, which found a
proposed pinpoint instruction by the defense to be unduly argumentative, defendant
argues CALCRIM No. 371 is similarly defective. Defendant acknowledges that such an
argument was rejected in People v. Nakahara (2003) 30 Cal.4th 705, 713, but
nonetheless urges this court to reconsider the argument that the instruction is
argumentative and improper. We decline to do so.
       As for CALCRIM No. 376 (possession of stolen property), defendant concedes no
objection to that instruction was raised in the trial court, nor did defense counsel seek any
modification or clarification of the instruction. The argument is properly deemed
forfeited. In any event, similar challenges to CALCRIM NO. 376 have been rejected.
(See, e.g., People v. O’Dell (2007) 153 Cal.App.4th 1569, 1574-1577.) We see no reason
to depart from the sound analysis of O’Dell concluding the instruction is not
constitutionally infirm.
3.     The Prosecutorial Misconduct Claim.
       Defendant contends the prosecutor committed repeated acts of misconduct during
his closing argument by denigrating the defense witness (Ms. Hobbs), vouching for a


                                              8
prosecution witness (Mr. Aceves), and urging the jury to misapply the law requiring
acceptance of the certified Spanish language interpreter’s translation of Mr. Aceves’s
testimony. Respondent argues defendant forfeited this claim by failing to raise any
objections in the trial court, and that, in any event, none of the prosecutor’s comments
amounted to misconduct.
          “When a defendant believes the prosecutor has made remarks constituting
misconduct during argument, he or she is obliged to call them to the court’s attention by a
timely objection. Otherwise no claim is preserved for appeal.” (People v. Morales
(2001) 25 Cal.4th 34, 43-44 (Morales); accord, People v. Turner (2004) 34 Cal.4th 406,
432 [failure to object or seek court’s admonition to numerous comments by prosecutor
vouching for the credibility of expert witnesses and expressing his personal admiration
for their integrity resulted in forfeiture of claim on appeal].) Forfeiture is justified
because the failure to timely object to improper argument deprives the trial court of an
“opportunity to consider the objection and give appropriate admonitions when the alleged
misconduct first occur[s], or to prevent additional remarks of a similar nature from being
made.” (People v. Bemore (2000) 22 Cal.4th 809, 846.)
          As defendant concedes, no objections were raised to the statements he now seeks
to challenge on appeal. Defendant has thus forfeited his appellate challenge to the
statements. Nevertheless, we briefly discuss the merits because defendant has raised the
separate contention that his trial counsel provided ineffective assistance by failing to
object.
          “A prosecutor’s conduct violates the Fourteenth Amendment to the federal
Constitution when it infects the trial with such unfairness as to make the conviction a
denial of due process. Conduct by a prosecutor that does not render a criminal trial
fundamentally unfair is prosecutorial misconduct under state law only if it involves the
use of deceptive or reprehensible methods to attempt to persuade either the trial court or
the jury. Furthermore, and particularly pertinent here, when the claim focuses upon
comments made by the prosecutor before the jury, the question is whether there is a
reasonable likelihood that the jury construed or applied any of the complained-of


                                               9
remarks in an objectionable fashion.” (Morales, supra, 25 Cal.4th at p. 44, italics added;
accord, People v. Cole (2004) 33 Cal.4th 1158, 1202-1203.) In assessing the prosecutor’s
argument, we must not lose sight of the “presumption that ‘the jury treated the court’s
instructions as statements of law, and the prosecutor’s comments as words spoken by an
advocate in an attempt to persuade.’ [Citation.]” (Morales, at p. 47.)
       In applying these principles and assessing the challenged statements by the
prosecutor, we must consider those statements in context. (See People v. Dennis (1998)
17 Cal.4th 468, 522.) We set forth excerpts of the prosecutor’s argument, highlighting
with italics the statements of which defendant complains.
       One of the main themes of the prosecutor’s argument was that it strained
credibility that defendant was living in his car and that fact alone explained the odd
assortment of items found in the car, including the batteries. “Why is he traveling with
her stuff? He’s homeless. If you were homeless, why are you traveling with your
fiancée’s stuff? You got to travel light. . . . [¶] . . . [¶] And I don’t mean to be
disrespectful, and I am being a little flippant because it’s ridiculous. You have to believe
the ridiculous in order to buy her story.” (Italics added.)
       The prosecutor also discussed the two different statements made by defendant to
Deputy Guerrero about where the items came from. “Defendant gave a false statement.
. . . [¶] [W]hen you have to come up with a story, it’s hard to think it through. It’s hard
to think it out. Like, ‘okay. So, it’s my friend’s stuff,’ right? . . . [¶] But then when it
comes to who he is, ‘do you have any contact info? Where can we get a hold of him,’
that’s when it gets dicey, because then you have to start having to come up with specific
information. [¶] When you lie, specifics are hard. . . . [¶] When people are being
confronted with their lie, it’s hard to think it through. You’ve got to be a really good liar.
I don’t believe [defendant’s] that good. [¶] That’s what happened on that night, because
he knew that property – and I’m going to argue to you that most of the property in here is
stolen. I don’t think it belongs to Miss Hobbs at all. [¶] It just doesn’t fit. I’m sorry.
You look at the items. Again, somebody who’s homeless is not going to be cruisin’
around with items that belong in either a storage locker or the back of someone’s garage.


                                              10
That’s what these items are. I’d ask you to take a closer look when you go back in that
jury room.” (Italics added.)
       Then, during the rebuttal portion of his argument, the prosecutor returned to the
credibility of Ms. Hobbs. “[S]he’s here testifying, test-a-lying, for her man, right? She’s
got something to lose here. [¶] Her bias, her capacity for bias and her motivation to lie is
huge. What does she got to lose? Everything. She’s got to lose, in her mind, her man.
That’s why she’d come in here and lie to you. [¶] It’s not easy for me to get up here and
call people liars, especially people that I know. Look, they’re trying to do what they
think is right. But lying for, you know, your fiancée is not right, but that’s what she did.
[¶] Maybe some of those items were hers. I know I was being a little tongue in cheek in
my first closing, and, again, I kind of apologize for that. But there’s no way that all those
items belong to her and [defendant], because someone who lives in their car, staying in
their car does not have the random items that are not related to residency. Those are
random items that were gotten from different places. Who knows who they belong to.”
(Italics added.)
       Defendant contends the italicized statements amount to misconduct, that the
prosecutor expressed his personal beliefs about the veracity of defendant and Ms. Hobbs,
and urged the jury to find that the defense was a “sham.” We disagree.
       A “ ‘prosecutor is entitled to comment on the credibility of witnesses based on the
evidence adduced at trial.’ [Citation.]” (People v. Young (2005) 34 Cal.4th 1149, 1191,
italics added (Young).) “Referring to the testimony and out-of-court statements of a
defendant as ‘lies’ is an acceptable practice so long as the prosecutor argues inferences
based on evidence rather than the prosecutor’s personal belief resulting from personal
experience or from evidence outside the record. [Citations.] Argument may be vigorous
and may include opprobrious epithets reasonably warranted by the evidence.” (People v.
Edelbacher (1989) 47 Cal.3d 983, 1030, italics added.) “ ‘A prosecutor is allowed to
make vigorous arguments and may even use such epithets as are warranted by the
evidence, as long as these arguments are not inflammatory and principally aimed at



                                             11
arousing the passion or prejudice of the jury.’ [Citation.]” (Young, supra, 34 Cal.4th at
p. 1195.)
       The prosecutor strongly contested the credibility of the defense theory and
Ms. Hobbs’s testimony, but did so by reference to the evidence in the record. Simply
because he also used the phrase “I believe” a couple of times does not transform his
argument into one based improperly on personal opinion. Rather, the prosecutor
repeatedly urged the jury to look at the evidence because he believed that it revealed the
lack of merit to the defense (“I’d ask you to take a closer look when you go back in that
jury room”). There was no misconduct.
       Defendant further contends that the prosecutor essentially vouched for
Mr. Aceves’s credibility and also improperly urged the jury to not credit the translation of
his testimony provided by the certified Spanish-language interpreter. Once again, we
disagree.
       During both the direct and cross-examination of Mr. Aceves, there were multiple
questions asked about his identification of the car battery in defendant’s car. Defendant
points to the response to one question in particular. The question from the prosecutor
was: “Were you given the opportunity to look at both batteries and decide which one you
believed was yours?” Mr. Aceves responded: “He said ‘this is your battery,’ then this is
my battery.”
       Defendant urges that the italicized portion of the following argument regarding
that testimony constitutes misconduct: “So, when [Mr. Aceves] identified the battery,
there was a suggestion that the police were suggestive. Well, I think you heard
Mr. Aceves testify. There was a little loss in translation. What happened was, is when
he was asked a suggestive question by the defense, he kind of agreed because he’s not a
professional witness. He doesn’t realize necessarily how he’s saying it. [¶] And I don’t
think [defense counsel] was trying to trick him at all. I don’t. But what happens is we
get a little lost in translation. That’s why I thought it was important to go back through a
little slower to make sure that he was clear about why he thought – why he was sure that
that was his battery.” (Italics added.)


                                             12
       During the rebuttal portion of his argument, the prosecutor revisited the issue, and
once again used the phrase defendant finds objectionable, saying: “I submit to you,
Mr. Aceves is not a sophisticated witness, and there was a little lost in translation, but
I’m going to leave that to you. If you think the police went up there, pointed at that
battery and said, ‘let’s go, Mr. Aceves. Let’s wrap this up,’ I can’t stop you from
believing that.”
       We do not find any improper vouching regarding Mr. Aceves, nor any attempt by
the prosecutor to have the jury disregard the requirement to rely on the translator’s
official translation of his testimony. As with the statements regarding Ms. Hobbs, the
prosecutor’s argument was tied to the record. In follow-up questions designed to elicit
clarification of his identification of the battery, Mr. Aceves said the battery he identified
as his “looked like the one that had been in my car,” and “it was equal to the one I had.”
He also said “I was asked, like this could be your battery,” and “[t]he officer asked me if
I thought that was my battery, and I said it was just like mine.” When asked if he made
the choice as to which of the two batteries was his, Mr. Aceves said “yes.” The
prosecutor then argued reasonable inferences from those responses that tended to show
Mr. Aceves had independently identified his battery, and that perhaps the one oddly
worded response may have been the result of a difficult translation. We cannot agree
with defendant’s characterization that the prosecutor was telling the jury to disregard the
official translation or improperly vouching for Mr. Aceves.
       A “prosecutor is generally precluded from vouching for the credibility of [his or]
her witnesses, or referring to evidence outside the record to bolster their credibility or
attack that of the defendant.” (People v. Anderson (1990) 52 Cal.3d 453, 479 [finding
prosecutor’s argument extolling the veracity of the police officers based on their years of
experience to not be improper vouching but proper argument tied to the evidence in the
record].) “ ‘Prosecutorial assurances, based on the record, regarding the apparent
honesty or reliability of prosecution witnesses, cannot be characterized as improper
“vouching,” which usually involves an attempt to bolster a witness by reference to facts
outside the record.’ [Citation.]” (Young, supra, 34 Cal.4th at p. 1198, italics added.)


                                              13
       The prosecutor’s argument was well within the realm of fair comment on the
evidence in the record.
4.     The Ineffective Assistance of Counsel Claim.
       Defendant contends his trial counsel provided ineffective assistance by failing to
timely object to the misconduct of the prosecutor. Because we conclude there was no
misconduct by the prosecutor, we need not address defendant’s claim his trial counsel
was ineffective.
5.     The Pitchess Motion.
       Defendant sought pretrial discovery related to Deputies Guerrero and Kunz by
way of a Pitchess motion. The court granted the motion in part, ordering an in camera
hearing of all relevant complaints related to alleged acts by either deputy amounting to an
illegal search and/or fabrication of reasonable suspicion or probable cause to detain. The
in camera hearing held June 9, 2014, was transcribed by a court reporter and the record
sealed. At the hearing, the custodian of records was placed under oath and attested that,
as to Deputy Guerrero, there were four complaints that potentially fell within the scope of
the court’s order. The court described each complaint and found one was discoverable.
As to Deputy Kunz, no potentially relevant complaints were produced. The court ordered
the disclosure of the one complaint related to Deputy Guerrero.
       Defendant requests this court to review the proceedings of his Pitchess motion to
determine whether or not discoverable material was withheld. Respondent does not
object. We have reviewed the sealed transcript of the in camera proceeding and are
satisfied the court did not abuse its discretion in ruling on defendant’s motion. (People v.
Mooc (2001) 26 Cal.4th 1216, 1228-1230.)
                                     DISPOSITION
       The judgment of conviction is affirmed.


                                          GRIMES, J.
       We concur:
                     BIGELOW, P. J.                     FLIER, J.


                                            14